     Case 2:20-cv-00165-KJM-CKD Document 33 Filed 12/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LULL,                                 No. 2:20-cv-00165-KJM-CKD PS
12                       Plaintiff,
13           v.                                         ORDER REIMPOSING STAY OF
                                                        PROCEEDINGS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          On May 20, 2020, after briefing by the parties, the court imposed a stay of the proceedings

18   in this case pending the resolution of defendants’ motion for summary judgment in the related

19   case Autotek Inc. and Christopher Lull v. County of Sacramento, et. al., No. 2:16-cv-01093-KJM-

20   CKD (E.D. Cal.) (“the 1093 action”). (ECF No. 20.) On July 20, 2020, the district court granted

21   summary judgment in favor of defendants in the 1093 action. (No. 16-cv-1093, ECF No. 90.)

22   Accordingly, on July 24, 2020, the undersigned lifted the stay of the instant proceedings and

23   solicited briefing on the effect of the judgment in the 1093 action on the instant case. (ECF

24   No. 23.) Defendants argued that the judgment in the 1093 action terminates the controversy in

25   this case, and plaintiff argued it does not. (ECF Nos. 24, 26.)

26          On August 17, 2020, the undersigned informed the parties that the pending motion to

27   dismiss (ECF No. 12) would be decided on the papers. (ECF No. 27.) That same day, plaintiff

28   filed in the 1093 action a Rule 59(e) motion to alter or amend the judgment based on newly
                                                       1
     Case 2:20-cv-00165-KJM-CKD Document 33 Filed 12/22/20 Page 2 of 3


 1   discovered evidence. (No. 16-cv-1093, ECF No. 94.) The next day, August 18, 2020, plaintiff

 2   also filed a notice of appeal of that judgment to the Ninth Circuit Court of Appeals. (Id., ECF

 3   No. 95.) In a supplemental filing in this case, defendants requested that the court reimpose the

 4   stay in this case pending resolution of the appeal. (ECF No. 28.)

 5          On August 26, 2020, the Ninth Circuit issued an order stating that the notice of appeal

 6   would not be effective until entry of an order disposing of the Rule 59(e) motion, and holding the

 7   appellate proceedings in abeyance until that time. (No. 16-cv-1093, ECF No. 99.) Plaintiff’s

 8   Rule 59(e) motion in the 1093 action was taken under submission on October 27, 2020. (Id., ECF

 9   No. 105.)

10          On December 17, 2020, plaintiff filed in this case a “motion to expunge” a Notice of

11   Pending Enforcement Action recorded in April 2015 against the subject property. (ECF No. 31.)

12   Because the motion was improperly noticed, the court vacated the hearing on the motion without

13   prejudice to its re-noticing before the undersigned. (ECF No. 32.)

14          The court finds it appropriate at this juncture to reimpose the stay, for the same reasons a

15   stay was originally imposed in May 2020 (see ECF No. 20), pending the final resolution of

16   plaintiff’s challenges to the judgment entered in the 1093 action. Accordingly, the court denies

17   the motion to expunge (ECF No. 31) without prejudice to its re-filing after the stay is lifted; and

18   the court will vacate any re-noticed hearing on the motion filed in the interim.

19          Good cause showing, IT IS HEREBY ORDERED that:

20      1. This matter is STAYED until the Rule 59(e) motion to amend or alter judgment in related
21          case No. 2:16-cv-1093-KJM-CKD (ECF No. 94) is decided and any appeal in that case

22          has concluded;

23      2. Within seven (7) days of the court’s decision on the Rule 59(e) motion in the related case,

24          the parties shall notify this court as to the outcome of the pending motion, and whether

25          either party intends to prosecute an appeal in that case;

26      3. In the event appeal is sought in the related case, the instant matter will remain stayed until
27          such appeal has concluded. Within seven (7) days of such appeal’s conclusion, the parties

28          shall notify this court as to the outcome of the appeal;
                                                        2
     Case 2:20-cv-00165-KJM-CKD Document 33 Filed 12/22/20 Page 3 of 3


 1        4. The parties are to refrain from submitting any other filings in this case until the stay has

 2                 been lifted; and

 3        5. Plaintiff’s motion to expunge (ECF No. 31) is DENIED without prejudice to its re-filing

 4                 after the stay has been lifted.

 5   Dated: December 22, 2020
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10   19.165.lull

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
